Citation Nr: 0945170	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-02 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the upper extremities, including due to service-connected 
type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to April 
1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2004 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In July 2007, in support of the claim, the Veteran testified 
at a videoconference hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board, also referred to as a "travel 
Board" hearing.

The Board remanded this case in October 2007 and again in 
October 2008 for further development and consideration. 

VA medical records dated in May 2007 show the Veteran 
reported that he had lost his job due to pain.  He did not 
specify the exact nature or etiology of his pain, however, 
including in terms of whether it was associated with or part 
and parcel of a service-connected disability.  See Roberson 
v. Principi, 251 F.3d 1378, 1384 (2001) (once a claimant:  
(1)submits evidence of a medical disability, (2) makes a 
claim for the highest possible rating, and (3) submits 
evidence of unemployability, an informal claim for a total 
disability rating based on individual unemployability (TDIU) 
is raised under 38 C.F.R. § 3.155(a)).  And as the Court more 
recently explained in Rice v. Shinseki, No. 06-1445 
(U.S. Vet. App. May 6, 2009), if the Board determines the 
TDIU claim requires further development before being 
adjudicated, the appropriate disposition is to remand the 
TDIU claim to the RO.  Remands to the RO are via the Appeals 
Management Center (AMC).  VA's Office of General Counsel also 
has indicated that remanding the derivative TDIU claim does 
not preclude the Board from going ahead and deciding the 
claim for a higher rating for the disability that formed the 
basis of the TDIU claim.  VAOPGCPREC 6-96 (Aug. 16, 1996) 
and VAOGCPREC 12-2001 (July 6, 2001).



Here, though, the claim at issue in this appeal is not for a 
higher rating for a 
service-connected disability, rather a claim to establish 
service connection.  So if the Veteran and/or his 
representative intend to file a claim for a TDIU on the basis 
of service-connected disability, they should do so with 
specificity at the RO.  


FINDING OF FACT

Based on the results of diagnostic testing, evaluation, and 
clinical work up, it is questionable whether the Veteran has 
peripheral neuropathy in his upper extremities.  In any 
event, the most probative medical and other evidence of 
record indicates that any upper extremity neuropathy he has 
is unrelated to his military service, including a 
complication of his service-connected diabetes mellitus.


CONCLUSION OF LAW

The Veteran does not have upper extremity peripheral 
neuropathy due to disease or injury incurred in or aggravated 
by his military service, or that may be presumed to have been 
incurred in service, or that is proximately due, the result 
of, or chronically aggravated by a service-connected 
disability, in particular his type II diabetes mellitus.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).



Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist him in obtaining; and (3) that he is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim, including the downstream 
disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claim - such as in a statement 
of the case (SOC) or supplemental SOC (SSOC), such that the 
intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in 
the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).



In this particular case at hand, letters satisfying these 
notice requirements were sent to the Veteran in February 
2004, June 2007, October 2007, and November 2008, apprising 
him of the type of evidence and information needed to 
substantiate his claim and of his and VA's respective 
responsibilities in obtaining this supporting evidence.  The 
June 2007 letter also informed him of the downstream 
disability rating and effective date elements of his claim, 
to comply with Dingess.

The Veteran also received his required SOC in January 2006 
and in SSOCs in March 2008 and April 2009.  The SOC and SSOCs 
cited the applicable statutes and regulations and discussed 
the requirements for obtaining service connection for upper 
extremity peripheral neuropathy, including secondarily on the 
basis that it is a complication of his diabetes.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent records that he and his representative identified.  
He was also afforded a VA examination to determine the 
etiology of his upper extremity peripheral neuropathy.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  The Board is thus 
satisfied that there has been substantial compliance with its 
remands directives.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Accordingly, the Board finds that no further action is needed 
to meet the requirements of the VCAA or Court.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in exhaustive detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.



Entitlement to Service Connection for Upper Extremity 
Peripheral Neuropathy

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., organic diseases of the nervous 
system) which are manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected disability has 
aggravated a 
non-service-connected condition; when aggravation of a non-
service-connected is proximately due to or the result of a 
service-connected disorder, the Veteran will be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. 
App. 439 (1995).

Reviewing the record, a March 2006 VA neurology consultation 
resulted in a diagnosis of neuropathy following the Veteran's 
complaints of pain associated with numbness and tingling in 
his feet, back, and left hand.

At a subsequent January 2007 VA pain consultation, a 
diagnosis of neuropathic bilateral foot and left hand pain 
likely due to diabetes mellitus was noted.  However, the pain 
management nurse practitioner did not elaborate on this 
opinion. 

VA outpatient clinical records from 2006 and 2007 show the 
Veteran received ongoing treatment for pain and other 
symptoms referable to his upper extremities.  A record dated 
in February 2007 indicates he had neuropathic bilateral foot 
and hand pain due to his diabetes.  Three months later, in 
May 2007, he complained that he had recently lost his job 
because of this chronic neuropathic pain in his hands and 
feet.

An electromyograph (EMG) in August 2007 confirmed the Veteran 
had bilateral ulnar nerve focal neuropathy at the elbow level 
(right moderate to severe, and left moderate).  It was also 
indicated he had bilateral median nerve focal neuropathy in 
his wrists (right moderate and left mild), albeit without EMG 
evidence of neuropathy, and that normal bilateral superficial 
radial sensory nerve conduction findings were noted and 
suggestive of relative lack of diffuse diabetic neuropathic 
involvement of his upper extremities (UE's) at that time.

In light of these findings, the Board remanded this case for 
a medical opinion to determine whether the Veteran's 
peripheral neuropathy was attributable to his military 
service, including the result of his already service-
connected type II diabetes mellitus.

The Veteran had the requested VA examination in November 
2007, during which it was indicated he was not symptomatic 
for diabetic neuropathy to his hands or upper extremities.

In October 2008, the Board noted there was an apparent 
conflict between the VA outpatient treatment records and the 
results of that November 2007 VA compensation examination 
and, therefore, requested additional medical comment 
concerning whether the Veteran has upper extremity 
peripheral neuropathy as an additional complication of his 
type II diabetes mellitus.  [Note:  service connection is 
already in effect for peripheral neuropathy in his 
lower extremities as a complication of the diabetes, and for 
coronary artery disease, status post bypass graft, diabetic 
retinopathy, hypertension, erectile dysfunction, and diabetic 
nephropathy.]

The Veteran had this requested additional VA examination in 
December 2008, and again the VA examiner was unable to find 
any objective clinical indications of peripheral neuropathy 
involving the upper extremities.  She noted that nerve 
conduction studies detect only the presence or absence of 
large fiber peripheral nerve dysfunction and do not include 
the small unmyelinated fibers that are affected first.  As 
such, she did not schedule additional EMG testing.  

The examiner indicated the Veteran was not symptomatic for 
typical diabetic neuropathy, pointing out that his symptoms 
reportedly started at the hands, separately; whereas, 
diabetic neuropathy typically starts at the fingertips, 
bilaterally.  She also noted the Veteran has a history of 
carpal tunnel syndrome.  

The VA progress notes appear to endorse the view that the 
Veteran has peripheral neuropathy in his upper extremities, 
like in his lower extremities, secondary to or as a 
complication of his type II diabetes mellitus.

On the other hand, the VA physician and nurse practitioner 
who conducted the examinations in November 2007 and December 
2008 concluded otherwise, that the Veteran did not have 
diabetic neuropathy in his upper extremities.  Further, the 
physician who performed the EMG in August 2007 also appears 
to conclude there is not diabetic neuropathy involving the 
upper extremities.

So there is medical evidence both for and against the 
Veteran's claim.  In deciding the appeal, it is the Board's 
responsibility to weigh the evidence (both favorable and 
unfavorable) and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  See Schoolman v. West, 12 Vet. App. 
307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). 
Obviously, this responsibility is more difficult when, as 
here, medical opinions diverge.  And at the same time, the 
Board is mindful that it cannot make its own independent 
medical determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991). Here, though, 
there are legitimate reasons for assigning more probative 
value to the opinions against the claim, in comparison to 
those supporting it.



The statements of the nurse practitioner and VA physicians 
are more persuasive in light of the overall record.  First of 
all the opinions noted in the VA progress notes were based 
primarily, if not entirely, on the Veteran's subjective 
complaints that sometimes were not objectively confirmed.  
They were working diagnoses recorded during ongoing treatment 
and were made without the benefit of additional diagnostic 
testing like an EMG or other nerve conduction velocity test.  
Still further, there were no comments regarding the Veteran's 
carpal tunnel syndrome, including insofar as how its affects 
may be discounted in favor of diabetic peripheral neuropathy.  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion." Bloom v. West, 12 
Vet. App. 185, 187 (1999).  These examiners did not point to 
any clinical data or other evidence supporting the notion 
that the Veteran has diabetic peripheral neuropathy involving 
his upper extremities.  Therefore, the Board finds limited 
probative value in these comments.  

The Board places greater weight on the reports of the VA 
clinicians that concluded unfavorably due to their 
comprehensive review of the Veteran's medical history, 
including EMG results, their discussion of his pertinent 
symptoms, and their expertise.  See Willis v. Derwinski, 
1 Vet. App. 66, 70 (1991); Sklar v. Brown, 5 Vet. App. 140, 
146 (1993).  They thoroughly considered the possibility of 
his claimed upper extremity neuropathy being related to his 
diabetes mellitus, and rejected this notion based upon 
reasonable medical principles supported by examination.  

The Board also has considered whether the Veteran is entitled 
to service connection for upper extremity peripheral 
neuropathy on a direct-incurrence basis, rather than as 
secondary to his service-connected diabetes.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Jones v. Principi, 
3 Vet. App. 396, 399 (1992) (indicating VA adjudicators must 
address all issues reasonably raised and all potential 
theories of entitlement).



However, peripheral neuropathy was not first noted until 
2006, some 34 years after the Veteran's discharge from 
military service.  There are no in-service complaints, 
findings, or diagnoses of peripheral neuropathy.  Further, 
there is no competent medical evidence showing this disorder 
is directly related to his military service.  See Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service resulting in 
any chronic or persistent disability).

In summary, the most probative evidence is against the claim.  
The evidence is not in relative equipoise, meaning about 
evenly balanced for and against the claim.  Instead, the 
preponderance of the evidence is against the claim.  And in 
this situation, the benefit of the doubt doctrine does not 
apply, and the claim must be denied.  38 C.F.R. §3.102.


ORDER

Service connection for peripheral neuropathy of the upper 
extremities is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


